ALLOWANCE

Response to Amendment
Applicant's amendment filed on 01/06/2021 has been entered.  Claims 1, 12, and 16 have been amended.  Claims 1-24 are still pending in this application, with claims 1, 12, and 16 being independent.
In consideration of the amendments/arguments with respect to claims 19, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SunWoo Lee (Reg. No. 43,337) on 03/12/2021.
The application has been amended as follows:
1. (Currently Amended) A display device comprising: 
a display panel that displays an image; and 
a backlight unit that supplies light to the display panel, 
wherein the backlight unit comprises: 
a printed circuit having a first area and a second area; 
a plurality of light sources arranged in the first area; 

a light source protection portion disposed on the plurality of light sources and the reflection plate in the first area; and 
a printed circuit protection portion disposed on a side surface of the light source protection portion and on an upper surface of the printed circuit in the second area of the printed circuit, and the printed circuit protection portion surrounding at least a part of a side surface of the printed circuit, 
wherein the printed circuit protection portion comprises: 
a first protection portion made of a first resin; and 
a second protection portion disposed between the first protection portion and the side surface of the light source protection portion and made of a second resin,
wherein a portion of the printed circuit protection portion facing the side surface of the light source protection portion includes at least one groove recessed in a direction perpendicular to the printed circuit,
wherein the at least one groove has a step shape in which a height decreases from the first area of the printed circuit toward the second area of the printed circuit, or is inclined in a direction from the first area of the printed circuit toward the second area of the printed circuit.

4-6. (Canceled)

the at least one groove recessed in a direction perpendicular to the printed circuit, and 
wherein a height of the first protection portion disposed in the region corresponding to the at least one groove in a horizontal direction is equal to a height of the light source protection portion.

8. (Currently Amended) The display device of claim 1, further comprising a protection film disposed on the light source protection portion and the portion of the printed circuit protection portion disposed on a side surface of the light source protection portion.

12. (Currently Amended) A backlight unit comprising: 
a plurality of light sources; 
a printed circuit having a first area in which the plurality of light sources are disposed and a second area located outside the first area; 
a reflection plate disposed in at least one area between the plurality of light sources arranged in the first area; 
a light source protection portion disposed on the plurality of light sources and the reflection plate in the first area; and 
a printed circuit protection portion disposed on a side surface of the light source protection portion and on an upper surface of the printed circuit in the second area of the printed circuit and surrounding at least a part of aside surface of the printed circuit, 
wherein the printed circuit protection portion comprising: 

a second protection portion disposed inside the first protection portion and made of a second resin,
wherein a portion of the printed circuit protection portion facing the side surface of the light source protection portion includes at least one groove recessed in a direction perpendicular to the printed circuit,
wherein the at least one groove has a step shape in which a height decreases from the first area of the printed circuit toward the second area of the printed circuit, or is inclined in a direction from the first area of the printed circuit toward the second area of the printed circuit.

13-14. (Canceled)

15. (Currently Amended) The backlight unit of claim 12, wherein the second protection portion includes the at least one groove recessed in a direction perpendicular to the printed circuit, and 
wherein a height of the first protection portion disposed in the region corresponding to the at least one groove in a horizontal direction is equal to a height of the light source protection portion.

16. (Currently Amended) A backlight unit comprising: 
a plurality of light sources; 
a printed circuit including a first area where the plurality of light sources are disposed and a second area horizontally extended from the first area where no light source is disposed; 

a light source protection portion covering the plurality of light sources and the reflection plate in the first area; and 
a printed circuit protection portion disposed on a side surface of the light source protection portion located at a boundary between the first and second areas and extended to an exposed upper surface of the printed circuit in the second area,
wherein a portion of the printed circuit protection portion facing the side surface of the light source protection portion includes at least one groove recessed in a direction perpendicular to the printed circuit,
wherein the at least one groove has a step shape in which a height decreases from the first area of the printed circuit toward the second area of the printed circuit, or is inclined in a direction from the first area of the printed circuit toward the second area of the printed circuit.

18-19. (Canceled)

20. (Currently Amended) The backlight unit of claim 17, wherein the second protection portion includes the at least one groove recessed in a direction perpendicular to the printed circuit, and 
wherein a height of the first protection portion disposed in the region corresponding to the at least one groove in a horizontal direction is equal to a height of the light source protection portion.

the portion of the printed circuit protection portion disposed on a side surface of the light source protection portion.

Allowable Subject Matter
Claims 1-3, 7-12, 15-17, and 20-24 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a display panel with backlight, PCB, reflection plate, light source, printed circuit protection portion with a first and second protection portion which comprise a groove, the groove having a step shape in which a height decreases from the first area of the printed circuit toward the second area of the printed circuit, or is inclined in a direction from the first area of the printed circuit toward the second area of the printed circuit or a support member which is disposed on the printed circuit protection portion in the second area which is fastened by holes included in the PCB and the printed circuit protection portion as specifically called for the claimed combinations.
The closest prior art, Jeong et al. (US 2011/0051412) teaches several limitations and their specifics as rejected in the office action on 10/15/2020.
However Jeong fail to disclose the groove having a step shape in which a height decreases from the first area of the printed circuit toward the second area of the printed circuit, or is inclined in a direction from the first area of the printed circuit toward the second area of the printed circuit or a support member which is disposed on the printed circuit protection portion in the second area which is fastened by holes included in the PCB and the printed circuit protection .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.T.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875